141 S.W.3d 13 (2004)
INQUIRY COMMISSION, Petitioner,
v.
Stephen CATRON, Respondent.
No. 2004-SC-471-KB.
Supreme Court of Kentucky.
July 12, 2004.

ORDER OF TEMPORARY SUSPENSION
Pursuant to SCR 3.165, having considered the Petition of the Inquiry Tribunal and supporting documents, and noting that there has been no response filed by the Respondent, Stephen Catron, we conclude that probable cause exists to believe the Respondent has been misappropriating funds he held for others to his own use or has been otherwise improperly dealing with said funds. SCR 3.165(1)(a).
IT IS THEREFORE ORDERED THAT:
1. Respondent, Stephen Catron, is hereby temporarily suspended from the practice of law in the Courts of this Commonwealth, until further order of this Court.
2. Pursuant to SCR 3.165(5), Respondent shall, within twenty (20) days of the date of the entry of this order, notify all clients in writing of his inability to continue to represent them and shall furnish copies of such letters of notice to the Director of the Kentucky Bar Association.
3. Pursuant to SCR 3.165(6), Respondent shall immediately, to the extent reasonably possible, cancel and cease any advertising activities in which he is engaged.
All concur, except LAMBERT, C.J., not sitting.
ENTERED July 12, 2004.
  /s/ Martin E. Johnstone
DEPUTY CHIEF JUSTICE